DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on December 9, 2020.  Claims 1-17 are pending.  Claims 1, 7, 9 and 10 are independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 9, 2020 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Drawings
The drawings are objected to because every box in the drawing should have a descriptive label on it (See Figure 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 16 is objected to because of the following informalities:  the claim recites “generating a of the rail vehicle”.  The recitation is incomplete and should perhaps recite - - generating position signal of the rail vehicle- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2018/0058354 to Linker et al. (hereinafter “Linker”).
Claims 1-6, 8-15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Linker.
With respect to dependent claims 1 and 10, Linker discloses an estimation module configured to estimate a traction power requirement of the rail vehicle as a function of at least one position signal of the rail vehicle (see paragraph [0016] and [0023]:  the alternator/generator may be electrically coupled to a plurality of traction motors and the alternator/generator may provide electrical power to the plurality of traction motors. As depicted, the plurality of traction motors is each connected to one of the plurality of wheels to provide tractive power to propel the rail vehicle.  The controller may include more than one controller each in communication with one another, such as a first controller to control the engine and a second controller to control other operating parameters of the locomotive (such as tractive motor load, blower speed, etc.).; 
a determination module configured to determine a required operating state of each engine based on the power requirement (see paragraph [0024]: The controller, while overseeing control and management of the engine and/or rail vehicle, may be configured to receive signals from a variety of engine sensors, as further elaborated herein, in order to determine operating parameters and operating conditions, and correspondingly adjust various engine actuators to control operation of the engine and/or rail vehicle.); 
an adaptation module configured to determine, from the required operating state of each engine, an adapted operating state of said engine as a function of at least one specific parameter relating to the operation of the rail vehicle (see paragraph [0024]:  The controller may receive information from a plurality of sensors and may send control signals to a plurality of actuators. The controller, while overseeing control and management of the engine and/or rail vehicle, may be configured to receive signals from a variety of engine sensors, as further elaborated herein, in order to determine operating parameters and operating conditions, and correspondingly adjust various engine actuators to control operation of the engine and/or rail vehicle.); and 
a transmitter module configured to transmit a control signal to each engine, the control signal comprising a command of the adapted operating state of each engine received from the adaptation module (see paragraph [0024]: the controller may control the engine and/or the rail vehicle by sending commands to various components such as the traction motors, the alternator/generator, fuel injectors, valves, or the like.), 
the command of the adapted operating state being configured to control the operation of each engine in the adapted operating state of said engine, wherein the estimating module is configured to receive statistical data of the power requirement as a function of the position of the rail vehicle and configured to estimate the power requirement additionally as a function of the statistical data (see paragraph [0060]: the first engine speed may be less than 580 RPM. Increasing the engine speed at 406 may include increasing the engine speed via rotational power through the crankshaft from the starter motor or alternator/generator. For example, the controller may send a signal to an actuator of the starter motor or alternator/generator indicating a rotational speed that results in the first engine speed. Further, as discussed above, the coolant pump may be a crankshaft-driven pump such that the pump speed adjusts automatically with engine speed. Thus, as engine speed increases, the pump speed may increase. In another example, the pump speed may increase with increasing engine notch level. In alternate embodiments, the controller may adjust pump speed based on one or more of engine speed, coolant temperatures, and/or engine temperatures.).  
With respect to dependent claims 2 and 11, Linker discloses wherein the specific parameter comprises an acceleration or deceleration command of the rail vehicle, the adaptation module preferably being configured to receive the acceleration or deceleration command generated in response to an actuation of a command by a driver of the rail vehicle (see paragraph [0072]: engine speed is increased to a third engine speed that is based on a torque demand of the engine (plot 502). In this way, at time t2, the controller sends a command to increase engine speed to a level demanded via an operator of the engine. Thus, the engine speed is no longer maintained at a set level. Additionally, after time t2, the position of the IPV is controlled based on engine speed relative to the threshold engine speed T1. Thus, since all components of the thermal management system may be flooded after the duration, the IPV may be opened if the engine speed is high enough to maintain the flooding. For example, since the engine speed is greater than the threshold engine speed T1 between time t2 and time t3, the IPV is actuated into and maintained in the open position. As a result, a resistance of the radiator primary return path may decrease. At time t3, engine speed decrease below the threshold engine speed T1 and thus the controller sends a signal to close the IPV. Then, at time t4, the engine speed increases above the threshold engine speed T1 and in response, the controller sends a signal to an actuator of the IPV to open the IPV.).  
With respect to dependent claim 3 and 12, Linker discloses wherein the specific parameter comprises a measurement of speed of the rail vehicle and/or acceleration of the rail vehicle ([0024]:  The controller, while overseeing control and management of the engine and/or rail vehicle, may be configured to receive signals from a variety of engine sensors, as further elaborated herein, in order to determine operating parameters and operating conditions, and correspondingly adjust various engine actuators to control operation of the engine and/or rail vehicle. For example, the engine controller may receive signals from various engine sensors including, but not limited to, engine speed).  
With respect to dependent claims 4 and 13, Linker discloses wherein the order of the adapted operating state is an order to start or stop at least one of the engines, and/or an order to change a rotational speed of at least one of the engines (see paragraphs [0059] and [0082]:  Method 400 begins at 402 by estimating and/or measuring engine operating conditions. Engine operating conditions may include engine speed, engine load, oil temperature, various coolant temperatures in the thermal management system, water (e.g., coolant) levels of one or more water tanks in the thermal management system, engine temperature, ambient pressure, ambient temperature, oil viscosity, an operator torque demand, or the like. At 404, the method includes determining if there is an engine start event. For example, if the engine is off and then the engine is turned on (e.g., via a key-on event), an engine start event may be occurring. An engine start event may include an engine cranking activity that includes cranking the engine via power stored at a battery of a starter motor or alternator/generator of the vehicle in order to turn a crankshaft of the engine.  A method for an engine includes adjusting engine speed to a first speed level at a start of an engine cranking mode; sensing an engine operating parameter; increasing the engine speed to a second speed level in response to the sensed engine operating parameter changing beyond a determined threshold level, and maintaining the engine speed at the second speed level for a determined duration, where the second speed level is higher than the first speed level.).  
With respect to dependent claims 5 and 14, Linker discloses the control device further comprising a restriction module configured to set a minimum stop and/or run time of each engine and to transmit the minimum stop and/or run time of each engine to the adaptation module, the adaptation module being configured to determine the adapted operating state further according to the minimum stop and/or run time of each engine received from the restriction module (see paragraph [0011] and [0041]:  The resistance of the two parallel return paths may be adjusted with a restrictive element positioned in one or more of the parallel return paths. In one example, the restrictive element is a valve, such as the butterfly valve shown in FIG. 3. Further, during an engine start event, an engine controller may adjust engine speed and a position of the restrictive element to allow fluid (e.g., coolant) to flood the components of the thermal management system. FIG. 5 shows example adjustments to engine speed and a position of the restrictive element based on engine operating conditions during an engine start event.  The controller may adjust a position of the restrictive element based on engine operating conditions including engine speed. In some embodiments, following an engine start, the restrictive element may be adjusted only based on engine speed and not based on system temperatures (e.g., engine temperature and/or coolant temperature). For example, when engine speed is at or above a threshold speed, the controller may adjust the restrictive into the first (e.g., open) position. In the first position, the resistance of the radiator primary return line may be smaller than the resistance of the secondary return line. In another example, the first position may be a position that provides minimal to no flow restriction in the radiator primary return line. As such, the first position may allow for unrestricted flow through the radiator primary return line. Alternatively, when engine speed is below the threshold speed, the controller may adjust the restrictive element into the second position.).  
With respect to dependent claims 6 and 15, Linker discloses wherein the restriction module is further configured to determine a maximum number of engines that are stopped for a predefined period of time and to transmit the maximum number to the adaptation module, wherein the adaptation module is configured to determine the adapted operating state further depending on the maximum number received from the restriction module (see paragraphs [0041], [0042] and [0073]:  The controller may adjust a position of the restrictive element based on engine operating conditions including engine speed. In some embodiments, following an engine start, the restrictive element may be adjusted only based on engine speed and not based on system temperatures (e.g., engine temperature and/or coolant temperature). For example, when engine speed is at or above a threshold speed, the controller may adjust the restrictive into the first (e.g., open) position. In the first position, the resistance of the radiator primary return line may be smaller than the resistance of the secondary return line. In another example, the first position may be a position that provides minimal to no flow restriction in the radiator primary return line. As such, the first position may allow for unrestricted flow through the radiator primary return line. Alternatively, when engine speed is below the threshold speed, the controller may adjust the restrictive element into the second position.  The controller may adjust a position of the restrictive element based on engine operating conditions including engine speed. In some embodiments, following an engine start, the restrictive element may be adjusted only based on engine speed and not based on system temperatures (e.g., engine temperature and/or coolant temperature). For example, when engine speed is at or above a threshold speed, the controller may adjust the restrictive into the first (e.g., open) position. In the first position, the resistance of the radiator primary return line may be smaller than the resistance of the secondary return line. In another example, the first position may be a position that provides minimal to no flow restriction in the radiator primary return line. As such, the first position may allow for unrestricted flow through the radiator primary return line. Alternatively, when engine speed is below the threshold speed, the controller may adjust the restrictive element into the second position.  In this way, by controlling engine speed to a set level and closing a restrictive element in a radiator primary return line of a thermal management system during an engine start event, a fluid pressure within the fluid passages of the thermal management system may increase. As a result, air accumulated within components (e.g., heat exchangers) of the thermal management system during an engine off period (prior to the engine start event) may be purged from the components and fluid (e.g., coolant) may flood the components.).  
With respect to dependent claims 8 and 17, Linker discloses at least one status sensor configured to measure the specific parameter (see paragraph [0024]: The controller, while overseeing control and management of the engine and/or rail vehicle, may be configured to receive signals from a variety of engine sensors, as further elaborated herein, in order to determine operating parameters and operating conditions, and correspondingly adjust various engine actuators to control operation of the engine and/or rail vehicle.).  
With respect to dependent claim 9, Linker discloses at 10least two traction engines (see paragraph [0016]:  the alternator/generator may be electrically coupled to a plurality of traction motors and the alternator/generator may provide electrical power to the plurality of traction motors. As depicted, the plurality of traction motors is each connected to one of the plurality of wheels to provide tractive power to propel the rail vehicle.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Linker in view of U.S. Patent Publication No. 2013/0073175 to Banerjee et al. (hereinafter “Banerjee”).
With respect to dependent claims 7 and 16, Linker does not explicitly at least one sensor of a position of the rail vehicle, configured to generate the position signal of the rail vehicle.  
Banerjee discloses a vehicle system may include a communications system 190 linked to the controller. In one embodiment, communications system 190 may include a radio and an antenna for transmitting and receiving voice and data messages. For example, data communications may be between the vehicle system and a control center of a railroad, another locomotive, a satellite, and/or a wayside device, such as a railroad switch. For example, the controller may estimate geographic coordinates of the vehicle system using signals from a GPS receiver. As another example, the controller may transmit operational characteristics of the engine and/or auxiliary equipment to the control center via a message transmitted from communications system 190.  See paragraph [0032].
It would have been obvious to one skilled in the art at the time of the invention to combine the control system of Linker to include a GPS receiver of Banerjee for determining geographic coordinates for essentially determining the position of the railroad vehicle in order to provide effective transmission and reception of data to and from the railroad vehicle for vehicle operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                            

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661